Action by Ida Sasso to recover for personal injuries sustained by her when the seat in which she was sitting in defendant’s theatre collapsed, and by her husband to recover for expenses and loss of services. Appeal from judgment dismissing complaint at the close of plaintiffs’ case. Judgment reversed on the law and a new trial granted, costs to the appellants to abide the event. In our opinion, the doctrine of res ipsa loquitur applies to this case and it was incumbent upon the defendant to explain the collapse of the seat upon which *553plaintiff Ida Sasso sat and to absolve itself from the implication of negligence arising from the happening of the accident. (Reinzi v. Tilyou, 252 N. Y. 97.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.